DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The affidavit under 37 CFR 1.132 filed 7/7/2022 is insufficient to overcome the rejection of claims 1-6 based upon 35 U.S.C. 103 as set forth in the last Office action because:  The affidavit present three arguments to differentiate the rigidity of the cleaning elements of the Present Invention compared to the cleaning elements disclosed by Herrera. The three arguments are “My invention is unique in the industry as the heads are rigid and do not soften or flex, even when warmed by water or the human mouth.”, “This rigidity allows the heads to remove adhesive from a user’s mouth.”, and “If the head flexes or becomes soft when warmed, the head will bend when it contacts the adhesive and fail to remove all adhesive.”. The Examiner acknowledges the Applicant’s earnest attempt to place the application in condition for allowance, but the affidavit fails to overcome the prior rejection regarding the rigidity as disclosed by Herrera. The specification of the instant application Page 3, lines 19-21 recites the following regarding the rigidity “In the preferred embodiment, the cleaning elements 8 are designed20 to be semi-rigid to rigid, but is should be appreciated that less rigid cleaning elements 8 may be used in other embodiments of the dental appliance.” The specification fails to provide any support that would support the cleaning elements being so rigid as to not flex or soften at all. Further, Herrera discloses in Column 2, lines 5-15 discloses “More particularly, the material is such that when it is immersed in hot water (or otherwise heated) it will become relatively soft and pliable, but if placed in cold water it will become rigid and substantially less pliable. This permits a self-adjustment by the user to conform to a particular adhesive removing operation. For example, if there is a stubborn accrual of adhesive on a portion of the palate or denture, the adhesive removal head can be inserted in cold water making the projections stiffer, and, therefore, better for removing the hard adhesive.” The disclosure of Herrera regarding the projections on the adhesive removing head provides sufficient support to become rigid and substantially less pliable to perform the function of removing adhesive from a user’s mouth.

Applicant’s arguments, see Remarks page 4, lines 24-25, filed 7/7/2022, with respect to claim 7 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 7 has been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Marriott on 7/26/2022.

The application has been amended as follows: 
	Claims 1-6 are cancelled.
	Claim 7 is amended as follows:
	7. A dental appliance consisting of: 
	a body having a first surface and a second surface, the first and second surfaces being disposed in parallel relationships; 
	a handle extending from the body, the handle disposed at an angle from 0 to 0 with respect to center line of the body; 
	wherein an end of the handle that is spaced apart from the body has a Y-shaped extension, the Y-shaped extension being disposed to assist in removing material from a user's mouth; 
	a plurality of cleaning elements; 
	the cleaning elements being cylindrical in shape with four equally spaced grooves on each cleaning element; wherein the plurality of cleaning elements are rigid; and 
	wherein the at least one groove is perpendicular to the first and second surfaces.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 7, the closest prior art of record Herrera (US5032082) does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show “A dental appliance consisting of: a body having a first surface and a second surface, the first and second surfaces being disposed in parallel relationships; wherein an end of the handle that is spaced apart from the body has a Y-shaped extension, the Y-shaped extension being disposed to assist in removing material from a user’s mouth; the cleaning elements being cylindrical in shape with four equally spaced grooves on each cleaning element; and wherein the at least one groove is perpendicular to the first and second surfaces.” Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723